Citation Nr: 1640031	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  09-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine on and after June 24, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to April 2008 with subsequent service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbar spine disability and assigned an initial 0 percent disability rating.  In a December 2008 rating decision, the RO increased the initial rating for the Veteran's lumbar spine disability to 10 percent. Following a remand by the Board in August 2011, the RO increased the rating for the Veteran's lumbar spine disability to 20 percent, effective September 21, 2011. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  A transcript of the proceeding has been associated with the claims file.

In August 2011, the Board remanded the claim to provide a VA examination and to obtain the Veteran's personnel file along with any relevant records associated with a Medical Board Report.  The Veteran was provided a VA examination in September 201l and the RO obtained the Veteran's complete Official Military Personnel File.  However, the Board found it necessary to remand the claim again as there was evidence of record that Medical Evaluation Board proceedings and various medical records pertaining to it were not associated with the claims file or considered by the RO prior to recertification.  Following the Board's September 2014 remand, the RO retrieved the documents sought and considered them in an April 2015 supplemental statement of the case.  In November 2015, the Board, in pertinent part, denied the claim for an initial rating higher than 10 percent prior to June 24, 2011, and increased the Veteran's lumbar spine disability rating to 20 percent effective June 24, 2011.  The Board also remanded the claim for a rating higher than 20 percent effective June 24, 2011 for additional development, including obtaining updated VA and private treatment records and a VA examination.  The Board finds that the RO complied with the remand directives and an additional remand is unnecessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).
FINDINGS OF FACT

As of June 24, 2011, forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; additional functional loss was not shown; incapacitating episodes, favorable or unfavorable ankylosis, and neurological abnormalities were not shown.


CONCLUSIONS OF LAW

The criteria for entitlement to a disability rating higher than 20 percent for degenerative disc disease of the lumbar spine on and after June 24, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code Codes 5237-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, notice was provided by correspondence in March 2008.  The claim was last readjudicated in March 2016. 

The appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, personnel records and a Medical Board Report that was mentioned at a March 2011 Fit for Duty examination, DES/DVA examinations administered on June 22, 2011 and on June 24, 2011, a Medical Evaluation Board Narrative Summary dated October 19, 2011, a Physical Disability Evaluation System (PDES) Commander's Performance and Functional Statement dated March 2, 2012 and Physical Evaluation Board Proceedings, dated May 3, 2012.  

The Board's November 2015 remand directed that the Veteran be given a VA examination to evaluate the current severity of the lumbar spine disability.  The Appeals Management Center requested such an examination in substantial compliance with the Board's directive.  However, the record indicates that, although the Veteran checked in for the VA examination scheduled in January 2016, the examination was cancelled because the Veteran refused the examination.  He spoke with an office manager and walked out before the examination was conducted.  His unwillingness to participate in the examination resulted in the inability to evaluate his disability.  

In this regard, the Board notes that a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655; VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,]... the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655 (a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.  Given the Veteran's refusal of the examination, the Board finds that the duty to assist has been satisfied.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Intervertebral disc syndrome (IVDS) may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2015). 

The Veteran's service-connected lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, is rated under Diagnostic Codes 5237-5242.  Under the General Rating Formula, the criteria for the next higher rating of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula (2015).  

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also Plate V.

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that Formula, a rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula (2015). 

On General Medical Evaluation in June 2011, the Veteran complained of constant lumbar pain that ranged from dull to sharp and which he rated as moderate.  Tenderness was noted on palpation.  The Veteran denied radiation of pain or incontinence of the bowel or bladder.  He denied any incapacitating episodes in the last 12 months.  There was no evidence of swelling, spasms, guarding or an abnormal spinal contour.  Flexion was to 50 degrees, lateral flexion was to 30 degrees, and rotation was to 30 degrees.  Pain was noted with range of motion movement, but there was no further limitation of motion after repetitive motion testing.

On VA examination in September 2011, the Veteran reported a low back pain alternating between dull and sharp.  He indicated experiencing pain when sedentary or when active.  He indicated this pain was constant, although there were no incidents of flare-ups.  No numbness, weakness, bowel or bladder incontinence was noted.  It was noted the Veteran was not using an assistive device or brace and had not had incapacitating episodes in the past 12 months.  Physical examination revealed tenderness at the lumbosacral junction with palpable spasm in the parspinous musculature.  Forward flexion was to 50 degrees with pain; extension was to 20 degree with pain; right and left lateral rotation were to 30 degrees with pain; right and left lateral flexion was to 25 degrees.  No additional limitation following repetitive use was noted other than increased pain without further loss of motion.  As to an impact on the Veteran's employability, the examiner indicated that his back condition "in and of itself would not prevent him from maintaining gainful employment in either a sedentary or a manual labor form of occupation."  However, it was indicated that combined with his ankle condition he could not work in a manual labor form of employment.

In September 2012, the Veteran reported increasing pain in his back and sought additional pain medication.  In February 2013, he again complained that his back pain was worsening and that it now radiated up the left side, although he denied tingling or numbness in his legs.  It was noted that he ambulated with a cane.  In May 2013, the Veteran was examined due to his increasing pain.  Increased pain on flexion and extension was noted.  The treatment provider indicated that the Veteran "demonstrated decreased functional mobility due to pain on the lower back."  It was noted that the Veteran "demonstrated decreased trunk mobility with exacerbation of pain on repeated trunk flexion and reduction of pain with lumbar spinal mobilization in supine."  Physical therapy was encouraged to attempt to reduce pain and increase range of motion.  Subsequent treatment records demonstrate increasing pain and decreased motion in the low back.  In September 2013 the Veteran complained of sharp back pain rated as 7 out of 10.  Medications provided little relief.  In August 2014 the Veteran was seen for chronic low back pain.  The clinician noted that the Veteran ambulated with the assistance of a walker.  In September 2015 he reported low back pain across his back that radiated down the left buttock.  The Veteran denied numbness or tingling.  Sitting down and standing worsened the pain and changing positions provided little relief.  No range of motion measurements were recorded.

Initially, the Board notes that throughout the period on appeal the Veteran has not reported physician-prescribed bed rest.  Additionally, none of the VA treatment records treatment records show incapacitating episodes as defined by VA regulation.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for IVDS because the record does not show documented periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal.  As the Veteran is not entitled to increased ratings based upon incapacitating episodes, it is necessary to determine whether he is entitled to higher ratings under the General Rating Formula.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent as of June 24, 2011.  To warrant a 40 percent rating, there must be evidence of limitation of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  During this period, the only recorded range of motion findings show Veteran's flexion was noted to be 50 degrees with pain.  There is no evidence that the Veteran experiences additional limitation due to pain on repetition.  38 C.F.R. § 4.40, 4.45 (2015).  Further, there was no evidence of ankylosis or any limitation of motion that reasonable approximates ankylosis.  Therefore, the Board finds that a rating in excess of 20 percent as of June 24, 2011, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).

Consideration has been given to assigning a separate rating for neurological abnormalities related to the lumbar spine disability.  Although there are notes of pain radiating, there is no reliable objective evidence of any neurological abnormalities of the lumbar spine that would provide adequate information to assign any separate compensable rating.  For this reason, separate ratings for objective neurological abnormalities are not warranted.

As previously noted, the Veteran failed to report for a VA examination in January 2016.  While the VA examination may have yielded pertinent findings to evaluate the severity of his lumbar spine disability, the Veteran refused to cooperate with the examination.  Hence, the Board has no alternative but to evaluate the claim on the basis of the evidence of record and as indicated, this evidence simply is not supportive of the claim for a higher rating.

For the above reasons, the preponderance of the evidence is against a rating higher than 20 percent for the service-connected degenerative disc disease of the lumbar spine on and after June 24, 2011.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on limited motion, incapacitating episodes and additional neurological impairment.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disability, there is no evidence of record that would warrant ratings in excess of those assigned herein for the lumbar spine disability during the respective rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence of record, to include the September 2011 VA examination report, shows that the Veteran's back condition does not prevent him from maintaining gainful employment.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.



ORDER

A disability rating higher than 20 percent for degenerative disc disease of the lumbar spine from June 24, 2011, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


